

116 S4685 IS: To prohibit assistance to foreign governments that violate human rights with respect to religious freedom.
U.S. Senate
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4685IN THE SENATE OF THE UNITED STATESSeptember 24, 2020Mr. Paul introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo prohibit assistance to foreign governments that violate human rights with respect to religious freedom.1.Identification of countries with laws imposing severe criminal penalties for apostasy, blasphemy, or interfaithNot later than 120 days after the date of the enactment of this Act, the President shall submit a report to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives that lists each foreign government that the President determines, based on credible information, imposes a death sentence or life imprisonment on the basis of—(1)anti-apostasy laws that explicitly prohibit disaffiliation from a particular religion;(2)anti-blasphemy laws; or(3)laws prohibiting marriage between individuals of different religious faiths. 2.Prohibition on assistance to foreign governments that violate human rights with respect to religionThe United States Government is prohibited from obligating or expending any Federal funds to provide assistance to the government of any country identified in the report submitted by the President pursuant to section 1.